251 S.W.3d 415 (2008)
Danny BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68132.
Missouri Court of Appeals, Western District.
May 6, 2008.
Ruth B. Sanders, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Jefferson City, MO; for respondent Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, joins on the briefs.
Before PAUL M. SPINDEN, P.J, JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
Panny Brown appeals the motion court's denial of his Rule 29.15 motion for postconviction relief.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).